10-90074-am
In Re: Yung H. Hsu


           l O- 90 0 74 -a
           I n re Yun g H. Hsu , a l so kn o wn
           a s Al l en Y. Hs u


                                UNITED STATES COURT OF APPEALS 

                                    FOR THE SECOND CIRCUIT 


                                                  SUMMARY ORDER

          RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
          ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
          RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32 . 1 . 1 . WHEN CITING
          A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
          FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER") .
          A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
          REPRESENTED BY COUNSEL.

                At a stated term of the United States Court of Appeals for
           the Second Circuit, held at the Daniel Patrick Moynihan United
           States Courthouse, 500 Pearl Street, in the City of New York, on
           the 6 th day of January, two thousand twelve.

           PRESENT:
                           Jose A. Cabranes,
                           Ro b e rt D. Sack,
                           Richard C. Wesley,
                                        Circuit Judges.




           In re Yun g H. Hs u,                                            10-90074-am
           a l so kn o wn as Allen Y. Hsu,
                                                                           AMENDED ORDER OF
                                                                           GRIEVANCE PANEL 1

                                    Att o rne y .




           FOR AL LEN Y. HSU:                       All e n Y. Hs u, Es q., New York , New York .




                 I Th e   a me ndment is lim i t e d t o th e i n se rti o n of th is foo tn o te
           a nd foo tn o t e 4, a nd th e r en umb e r ing of th e o th e r foo tn o t es .
 1

 2        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 3   DECREED that Yung H. Hsu, also known as Allen Y. Hsu,     is publicly

 4   reprimanded for the misconduct described below and directed to

 5   comply with the continuing legal education ("CLE")     and co-counsel

 6   requirements specified in this order.2

 7        By order filed ln July 2010, this panel directed Hsu to show

 8   cause why he should not be removed from the bar of this Court, or

 9   subject to other disciplinary or corrective measures, based on

10   his filing of deficient briefs in six cases and the assertion by

11   a bankruptcy trustee that he had engaged in sanctionable conduct

12   in a bankruptcy proceeding.     In his response to that order, Hsu

13   apologized for his poor briefing,     stated that his briefing errors

14   were inadvertent, acknowledged that he needs coaching in

15   brief-writing, and explained that the alleged sanctionable

16   conduct in the bankruptcy proceeding had been committed by his

17   client without his knowledge.

18        For present purposes, we accept Hsu's explanation concerning

19   the allegation against him in the bankruptcy proceeding.      We also

20   accept that Hsu recognizes the need for change in his practice



          2 Although Hsu referred to himself as Yung H. Hsu in his
     case filings in this Court, his name is recorded as Allen Y. Hsu
     in both the New York State Unified Court System's Attorney
     Directory and this Court's Attorney Admissions Database.   In his
     response to our July 2010 order, he refers to himself as "Allen
     Y. Hsu [f]ormerly known as Yung H. Hsu."

                                       2
 1   and is remorseful for his misconduct.        However, the deficiencies

 2   in his briefs concerned elementary principles of immigration law,

 3   administrative exhaustion, appellate waiver, and appellate

 4   brief-writing.    Hsu's conclusory explanation, although

 5   appropriately contrite, falls far short of providing a

 6   satisfactory account of, or excuse for,       his many serious

 7   mistakes.

 8        Additionally, although our July 2010 order drew Hsu's

 9   attention to the fact that he had never filed a response to the

10   Government's De cember 2009 motion to dismiss in Zhu Feng Zheng v.

11   Holder,    09-2786-am, Hsu neither corrected nor explained that

12   omission.    The Government's motion was eventually granted in

13   August 2011, without any response having been filed.         See Zhu

14   Feng Zheng, 09-2786-am, order filed Aug. 8, 2011.

15        Finally, we note that Hsu failed to comply with several

16   explicit instructions in our July 2010 order.         He failed to

17   provide:    (a) a declarat ion made under penalty of perj ury;      (b)   a

18   statement of whether he has been disbarred, suspended,

19   reprimanded, or otherwise disciplined by any bar or court and,                if

20   so, a copy of each document imposing such a disciplinary measure;

21   (c) a statement of whether he has ever been ordered by any court

22   or bar disciplinary authority to show cause why he should not be

23   disciplined and, if so, a copy of each such order, and any

24   response to each such order;     (d) an explanation for all of the

25   conduct discussed in this order,        including a discussion of
                                         3
 1   whether his clients were prejudiced in any way by that conduct;

 2   or   (e)   a copy of the sanction motion that was filed in the Truong

 3   case, all supporting and responding pleadings relating to that

 4   motion,    and all documents memorializing the agreement between Hsu

 5   and the trustee settling the sanction claims.

 6          Hsu's deficient briefing, his explanation for that briefing,

 7   and the other deficiencies noted above leave us with little

 8   confidence that, as things now stand, he will be able to conform

 9   to expected professional norms in the future.      Thus,   upon due

10   consideration of the matters described above,     it is hereby

11   ORDERED that Hsu is PUBLICLY REPRIMANDED for the misconduct

12   described above and DIRECTED to:

13          (a) attend, within one year of the filing date of this
14          order, CLE programs on (i) immigration law, (ii)
15          federal appellate practice, and (iii) appellate brief
16          writing.  Hsu must certify his completion of the
17          required CLE programs by sworn statement filed with
18          this panel within seven days after the end of the one­
19          year period.  Counsel to the Grievance Panel is
20          authorized to modify this deadline, on Hsu's motion.

21          (b) not file in this Court, for a period of two years
22          (commencing twenty-eight days from the filing date of
23          this order), any further briefs, motions or other
24          papers unless those documents are co-signed by another
25          member of this Court's bar who has entered an
26          appearance as co-counsel in the case and meets the
27          other requirements noted in the footnote appearing
28          below.3 If Hsu is unable to comply with this directive


          3 Before entering an appearance as co-counsel to Hsu in any
     case, proposed co-counsel must certify, in a sworn written
     submission to this panel under the present docket number, that he
     or she (i) has not been disciplined by this or any other Court or
     disciplinary authority in the past five years; (ii) currently is

                                         4
 1        at any point during the pendency of a case in this
 2        Court, he must move to withdraw as counsel in that
 3        case.

 4        (c) attach a copy of this order to any future request for
 5        renewal of his admission to the bar of this Court with a
 6        sworn declaration detailing his full compliance with the
 7        above-noted directives.
 8
 9   See In re Zhang,    376 Fed. Appx.   104,   108-09   (2d Cir. 2010)

10   (imposing CLE and co-counsel requirements).          The preceding

11   directives are intended to be remedial and prophylactic, not

12   punitive.   However,   Hsu is advised that any future failure to

13   comply with any rule or order of this Court may result in

14   additional sanctions,    including suspension or disbarment.

15        The text of this panel's July 2010 order is appended to,         and

16   deemed part of,    the present order for the following disclosure

17   purposes.   Hsu must disclose this order to all clients in cases

18   currently pending in this Court and to all courts and bars of

19   which he is currently a member,      and as required by any bar or

20   court rule or order.     Furthermore,    the Clerk of Court is directed

21   to release this order to the public by posting it on this Court's

22   web site and providing copies to members of the public in the

23   same manner as all other unpublished decisions of this Court, and

24   to serve a copy on Hsu,    this Court's Committee on Admissions and


     not the subject of any such disciplinary proceedings; (iii) has
     read a copy of this order; and (iv) accepts full responsibility
     for all documents filed by Hsu in the case.  An attorney unable
     to make the certifications described in clauses (i) and (ii) of
     the preceding sentence may seek a waiver of those requirements
     from this panel by motion filed under this docket number.

                                          5
 1   Grievances, the attorney disciplinary committee for the New York

 2   State Appellate Division, First Department, and all other courts

 3   and jurisdictions to which this Court distributes disciplinary

 4   decisions in the ordinary course. 4

 5
 6                             FOR THE COURT:
 7                             Catherine O'Hagan Wolfe, Clerk
 8
 9
10
11
12
13                             By:    Michael Zachary
14                                    Counsel to t h e Grievance Panel
15
16
17                                   APPENDIX
18
19                        Text of July 2010 order
20
21        For the reasons that follow, Yung H. Hsu, also known as
22   Allen Y. Hsu, [footnote omitted] is ordered to show cause why
23   disciplinary or other corrective measures should not be imposed
24   on him pursuant to Federal Rules of Appellate Procedure 46(b) and
25   (c) and Second Circuit Local Rule 46.2.
26
27        A review of the six cases in this Court in which Hsu is
28   listed as an attorney of record reveals that he has a pattern of
29   poor briefing.   In three cases, this Court denied the petitions
30   for review filed by Hsu on the basis that he had waived all
31   dispositive issues this Court was empowered to review.   In Chang
32   Wei He v. Mukasey, Hsu's brief challenged findings made by an
33   immigration judge ("IJ") in 1998 instead of the 2008 Board of
34   Immigration Appeals ("BIA") decision denying Chang Wei He's
35   motion to reconsider - the only order this Court had authority to
36   review -  causing this Court to hold that Hsu had "waived any


          4 Counsel to this panel is authorized to provide, upon
     request, documents from the record of this proceeding to other
     attorney disciplinary authorities.   While we request that all
     such documents remain confidential to the extent circumstances
     allow, we leave to the discretion of those disciplinary
     authorities the decision of whether specific documents, or
     portions of documents, should be made available to any person or
     the public.

                                        6
 1   challenges that could have been raised. u See 09-0159-ag, brief
 2   filed Jun. 1, 2009, order filed Feb. 16, 2010, at 2.    Similarly,
 3   in Shu Mei Chen v. Holder, Hsu' s brief failed to challenge either
 4   of two dispositive bases for the BIA's denial of Shu Mei Chen's
 5   motion to rescind her in absentia order of removal, and waived
 6   any challenge to the BIA's denial of her motion to reopen by
 7   failing to argue that country conditions in China had changed.
 8   See 09-2148-ag, brief filed Sep. 11, 2009, order filed Feb. 18,
 9   2010, at 3-5. Most recently, in Yan Zhang-Xiano v. Holder, the
10   Court denied the petition for review because Hsu's brief did not
11   challenge the BIA's denial of Yan Zhang-Xiano's motion to
12   reconsider, which was the only decision properly before the
13   Court.  See 09-2149-ag, order filed Jun. 18, 2010, at 2-3.    The
14   Court also noted that even "the portions of t h e brief that [were]
15   arguably responsive to the decision actually before [the Court]
16   fail[ed] to assert a meaningful legal argument appropriate for
17   [the Court's] review. u Id., at 3.
18
19          Hsu's other three cases reflect similar issues and a troubling
20   misunderstanding of basic principles of immigration law. First, in
21   Zhou Jian Ni v. Mukasey, Hsu filed the petition for review in this
22   Court, even though it was apparent that all relevant proceedings
23   had taken place in New Jersey; accordingly, in September 2008, this
24   Court granted the Government's motion for transfer of the petition
25   to the Third Circuit. See 08-3941, order filed Sep. 10, 2008. In
26   opposing the Government's transfer motion, Hsu erroneously argued
27   that "[t]ransfer of venue is merely a question of convenience,u and
28   suggested that the relevant test was whether the transfer would
29   impose "undue hardship,u without citation to any supporting
30   auth o rity.  Id., opposition filed Sep. 8, 2008, at 2.     Second, in
31   Yu Bing Yu v. Holder, where Hsu represented Yu Bing Yu before both
32   the BIA and this Court, this Court denied the petition for review
33   filed by Hsu on the basis that his motion to the BIA for
34   re c onsiderati o n, which had been filed four years after the BIA
35   order being challenged, was "unquestionably untimelyU; the Court
36   also found that, if the motion to the BIA were construed as a
37   motion to reopen, it remained meritless since Hsu "did not submit
38   any evidence o f changed country conditions, or, indeed, any
39   evidence at al l , in support of the motion. u See 09-1763-ag, order
40   filed Sep. 25,       2009.     A review of Hsu's response to the
41   Go vernment's motion for summary affirmance of the BIA's order, and
42   his motion to "strike u the Government's motion, reveals that both
43   documents are of exceedingly poor quality, and appear to suggest,
44   inter alia, that a petitioner need not submit evidence in support
45   of a claim of changed country conditions when filing a motion to
46   reopen before the BIA.       Id., motion filed Jul. 20, 2009, response
47   filed Aug. 4, 2009.        See 8 C.F.R. § 1003.2(c) (1) ("A motion to
48   reopen proceedings shall state the new facts that will be proven at
49   a hearing to be held if the motion is granted and shall be


                                       7
1    supported by affidavits or other evidentiary materiaL") . Finally ,
2    in Zhu Feng Zheng v . Holder , the Government filed a motion to
3    dismiss for lack of jurisdiction , because Hsu, who also had
4    represented Zhu Feng Zheng before the BlA , had filed the petition
5    for review more than six months after the BlA had issued its
6    decision , well past the statutory 30 - day deadline. See 09 - 2786 - ag ,
7    motion filed Dec . 1 , 2009 , at 3 . The motion to dismiss , which Hsu
8    did not respond to, is presently pending before this Court .
 9
10          Hsu ' s conduct also has been questioned in a bankruptcy
11   proceeding in the Southern District of New York , where the trustee
12   for an estate moved for sanctions under 28 U. S.C . § 1927 against
13   Hsu and a debtor .       See In re Truong, 2008 WL 1776227 (Bkrtcy.
14   S.D . N.Y. Apr . 14 , 2008) . Although Hsu settled the sanction issue
15   with the trustee, and the court ' s decision does not describe the
16   specific allegations against Hsu , it appears that Hsu was alleged
17   to have engaged in conduct intended to delay and disrupt the
18   trustee's administration of estate property .     Id . at *1 .
19
20        Upon due consideration of the matters described above, it is
21   hereby ORDERED that Hsu show cause, in a detailed declaration, why
22   he should not be removed from the bar of this Court , or subject to
23   other disciplinary or corrective measures , based on the conduct
24   described above .  The declaration must be made under penalty of
25   perjury and filed within twenty - eight days of the filing date of
26   this order . Furthermore , the declaration must include :
27
28         (a) a complete list of all cases in this Court in which
29         he is, or was , counsel of record or performing legal
30         services for any litigant (which is to be updated with
31         any additional cases in which he begins providing legal
32         services after the filing of the initial list required by
33         this clause) ;
34
35         (b) a complete list of all cases currently pending in the
36         federal district and bankruptcy courts of this circuit in
37         which he is counsel of record or performing legal
38         services for any litigant (which is to be updated with
39         any additional cases in which he begins providing legal
40         services after the filing of the initial list required by
41         this clause);
42
43         (c) a complete list of all bars of which he is a member,
44         including all bar numbers and other bar identification
45         information , and a statement of whether he is in good
46         standing with each identified bar ;
47
48         (d) a statement of whether he has been disbarred,
49         suspended , reprimanded, or otherwise disciplined by any
50         bar or court and , if so, a copy of each document imposing

                                         8
 1   such a disciplinary   measure    must   be    attached   to   the
 2   declaration;
 3
 4   (e) a statement of whether, aside from any document
 5   listed in response to clause (d), he has ever been
 6   ordered by any court or bar disciplinary authority to
 7   show cause why he should not be disciplined and, if so,
 8   a copy of each such order, and any response to each such
 9   order, must be attached to the declaration; and
10
11    (f) an explanation for all of the conduct discussed in
12   this order, including a discussion of whether his clients
13   were    prejudiced   in  any   way   by   that   conduct.
14   Additionally, Hsu must provide this Court with a copy of
15   the sanction motion that was filed in the Truong case,
16   all supporting and responding pleadings relating to that
17   motion, and all documents memorializing the agreement
18   between Hsu and the trustee settling the sanction claims.
19
20                  [additional text omitted]
21
22                            FOR THE COURT: 

23                            Catherine O'Hagan Wolfe, Clerk 

24
25                            By:
                                    --~~~-
                                             /s/   -~-------------------
26                                    Michael Zachary
27                                    Counsel to the Grievance Panel




                                 9